DETAILED ACTION
The response filed on 03/31/2022 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2, 12-14, 19 and 20 are amended.
No claim(s) is/are cancelled.
New claims 21-24 are added.
Claims 1-24 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2022 is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Neilesh R. Patel (Reg. No. 50,918) on 24 June 2022.
The application has been amended as follows: 
IN THE CLAIM(S):
Please amend claims 1, 3-7, 9-12, 16-20 and 24, and cancel claims 21 and 22 as follows:

1. 	(Currently Amended) A method comprising:
broadcasting, by at least one of a plurality of vehicular communication stations including a first type and a different second type communicating over a shared communication channel characterized by a common frequency band, a set of vehicle-specific data over the shared communication channel for reception by a vehicular communication station with the first type according to a first wireless communication protocol and concurrently for reception by a vehicular communication station with the different second type according to a second different wireless communication protocol; and
wherein the broadcasting of the set of vehicle-specific data including a plurality of repetitive sequential transmissions of the set of vehicle-specific data, each transmission is formatted consistent with the first wireless communication protocol and the second wireless communication protocol and each consecutive pair of transmissions has spacing between each two sequential transmissions of the pair defined according to only the second different wireless communication protocol to block other concurrent transmissions by the plurality of vehicular communication stations and to mitigate communication collisions on the shared communication channel, wherein the plurality of repetitive sequential transmissions of the set of vehicle-specific data is received by the vehicular communication stations, only one transmission of the plurality of repetitive sequential transmissions of the set of vehicle-specific data is processed by at least one vehicular communication station of the first type to recover the set of vehicle-specific data, and at least two transmissions of the plurality of repetitive sequential transmissions of the set of vehicle-specific data is  processed by at least one vehicular communication station of the different second type to recover the set of vehicle-specific data, wherein the first wireless communication protocol is 802.11p and the second different wireless communication protocol is based on 802.11bd.

3. 	(Currently Amended) The method of claim 1, further including each of said at least one vehicular communication station of the second type combining said at least two transmissions of the plurality of repetitive sequential transmissions of the set of vehicle-specific data.

4. 	(Currently Amended) The method of claim 1, further including each of said at least one vehicular communication station of the second type recognizing said at least two transmissions of the plurality of repetitive sequential transmissions of the set of vehicle-specific data at least in response to said spacing defined according to the second different wireless communication protocol.

5. 	(Currently Amended) The method of claim 1, further including each of said at least one vehicular communication station of the second type recognizing that said at least two transmissions of the plurality of repetitive sequential transmissions of the set of vehicle-specific data are in accordance with the second different wireless communication protocol and then combining said at least two transmissions of the plurality of repetitive sequential transmissions of the set of vehicle-specific data.

6. 	(Currently Amended) The method of claim 1, further including each of said at least one vehicular communication station of the second type recognizing said at least two transmissions of the plurality of repetitive sequential transmissions of the set of vehicle-specific data at least in response to said spacing defined according to the second different wireless communication protocol, and wherein combining said at least two transmissions of the plurality of repetitive sequential transmissions to provide the set of vehicle-specific data with an increased signal quality, for at least one of signal integrity and signal reception range, relative to not combining the set of vehicle-specific data.

7. 	(Currently Amended) The method of claim 1, wherein the step of broadcasting the plurality of repetitive sequential transmissions of the set of vehicle-specific data includes broadcasting the set of vehicle-specific data at least two consecutive times and not more than four times.

9. 	(Currently Amended) The method of claim 1, wherein the second different wireless communication protocol is compatible with the first wireless communication protocol, and said at least one vehicular communication station of the first type receives and processes a certain one transmission of the plurality of repetitive sequential transmissions of the set of vehicle-specific data and, other than said certain one transmission, other ones of the plurality of repetitive sequential transmissions are transparent to or ignored by said at least one vehicular communication station of the first type.

10. 	(Currently Amended) The method of claim 1, wherein the step of broadcasting the plurality of repetitive sequential 

11. 	(Currently Amended) The method of claim 1, further including each of said at least one vehicular communication station of the second type combining and processing said at least two transmissions of the plurality of repetitive sequential transmissions of the set of vehicle-specific data by using a scrambler seed, that is common to each of the transmissions, to decode data in the transmissions.

12. 	(Currently Amended) The method of claim 1, further including processing, based on a sequential transmissions using a scrambler seed, to decode the broadcasted set of vehicle-specific data and to provide, for said plurality of repetitive sequential 

16. 	(Currently Amended) The method of claim 1, wherein the broadcasting uses repetitive transmission diversity including using one or both of the following: providing an artificial gain for multiple ones of the broadcasted plurality of repetitive sequential 

17. 	(Currently Amended) The method of claim 1, wherein the step of broadcasting the plurality of repetitive sequential 

18. 	(Currently Amended) The method of claim 1, wherein the step of broadcasting the plurality of repetitive sequential 

19. 	(Currently Amended) For use in a vehicle that is to communicate with a plurality of vehicular communication stations of a first type over a shared communication channel characterized by a common frequency band, a of a different second communicating type for communicating with the plurality of vehicular communication stations, the  of the different second communicating type
front-end radio-frequency reception circuitry to receive a broadcast of a set of vehicle-specific data over the shared communication channel according to a repetitive-transmission wireless communication protocol that is compatible with another wireless communication protocol used by the first type of the plurality of vehicular communication stations; and
the broadcast of the set of vehicle-specific data including a plurality of repetitive sequential transmissions of the set of vehicle-specific data, each transmission is formatted consistent with the repetitive-transmission wireless communication protocol and with the other wireless communication protocol and each transmission of a consecutive pair of transmissions has spacing defined according to only the repetitive-transmission wireless communication protocol to block other concurrent transmissions by the plurality of vehicular communication stations to mitigate communication collisions on the shared communication channel, wherein the plurality of repetitive sequential transmissions of the set of vehicle-specific data is received by the vehicular communication stations, only one transmission of [[a]] the plurality of repetitive sequential transmissions of the set of vehicle-specific data is processed by transmissions of the plurality of repetitive sequential transmissions of the set of vehicle-specific data is processed by , wherein the other communication protocol is 802.11p and the repetitive-transmission wireless communication protocol is based on 802.11bd.

20. 	(Currently Amended) The vehicular communication station of the different second communication type 

21.	(Canceled).

22.	(Canceled).

24.	(Currently Amended) The vehicular communication station of the different second communication type 

Response to Arguments
Applicant’s Remarks (on page 8), filed 03/31/2022, regarding Claim Objections have been fully considered and the claims have been amended.  The objections to claims 1, 2, 13 and 14 have been withdrawn in view of the amendment.
Applicant’s Remarks (on page 8), filed 03/31/2022, regarding Claim Rejections 35 U.S.C. § 112 have been fully considered and the claims have been amended.  The rejection to claims 1-20 under 35 U.S.C. § 112(b) have been withdrawn in view of the amendment.
Applicant’s arguments, see Remarks (on page 9-10), filed 05/16/2022, with respect to claims 1 and 19 have been fully considered and are persuasive because independent claims 1 and 19 are further amended via Examiner’s Amendment as reflected set forth in above.  Therefore, the 35 U.S.C. § 103 rejections of claims 1-20 have been withdrawn.  

Allowable Subject Matter
Claims 1-20 and 23-24 (renumbered as 1-22) are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 19 are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and the Applicant’s persuasive arguments in combination with Examiner’s Amendment as reflected set forth in above.
Claims 2-18, 20 and 23-24 are found allowable due to their dependence upon an already allowed claim(s) and lacking any technical errors.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462